Citation Nr: 1225219	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for multiple myeloma, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2007 and June 2008.  The former denied the claims for tinnitus and bilateral hearing loss and the latter denied the claim for multiple myeloma.  

The Veteran submitted additional evidence that was received at the Board in December 2009, after the claims were certified.  See September 2008 VA Form 8.  The submission of this evidence was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011); May 2012 representative statement.  

The issues of entitlement to service connection for bilateral hearing loss and multiple myeloma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that tinnitus is the result of his exposure to extreme noise while serving as an air policeman assigned to the security of the flight line for the four years he was on active duty.  See VA Forms 21-4138 dated April 2007 and February 2008.  Service personnel records corroborate that he served in this capacity and that he was assigned to combat defense squadrons (Cmbt Def Sq).  Exposure to acoustic trauma during service is conceded.  

The question to be resolved in this case is whether the Veteran's current tinnitus is etiologically related to active service. 

The Veteran submitted a March 2007 record from the Central Florida Speech and Hearing Center.  It reports that he reported a long standing history of tinnitus secondary to his military service, to include noise exposure during "four years on the flight line."  The Veteran also reported that he served as a security guard on air bases and was literally on the flight line guarding B52s and a variety of other jet aircraft.  The high noise level from the jet engines was extensive and hearing protection was only occasionally offered or used.  The Veteran denied a history of occupational noise exposure but reportedly worked as a supervisor for the General Motors Corporation in an office environment with occasional visits to a loud part of the plant, where mandatory earplugs and hearing conservation programs were in force.  The impression was that the Veteran's report of severe, bilateral, high-pitched, ringing tinnitus is consistent with the degree of hearing loss and jet noise exposure.  Given these factors, it appears as likely as not that the bilateral hearing loss and secondary tinnitus began during military service.  

The Veteran underwent a VA audio examination in August 2007, at which time his claims folder was reviewed.  In pertinent part, he reported long-term, constant tinnitus.  A positive history of both military (flight line/aircraft) and occupational (factory) noise exposure without hearing protection was noted.  Following examination, the examiner stated that the Veteran's tinnitus was not caused by or a result of military service because there were no notes related to tinnitus found in his service treatment records.  

The Veteran has reported tinnitus since his discharge from service.  See March 2007 record from the Central Florida Speech and Hearing Center.  The medical opinion provided by the private audiologist indicated that tinnitus was secondary to bilateral hearing loss; the August 2007 VA examiner determined that tinnitus was unrelated to service.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1372.  Moreover, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  


REMAND

Additional development is needed before adjudication of the remaining claims.  

The Veteran submitted a March 2007 audiogram from the Central Florida Speech and Hearing Center, which appears to meet the criteria for bilateral hearing loss found at 38 C.F.R. § 3.385.  However, the Veteran did not meet the regulatory criteria for bilateral hearing loss at the time of the August 2007 VA examination five months later.  As these results are conflicting, the claim must be remanded for another VA examination to determine whether the Veteran has a current bilateral hearing loss disability.  

The Veteran seeks service connection for multiple myeloma, which he claims is the result of his exposure to herbicides while he was stationed at Andersen Air Force Base in Guam.  The VA Adjudication Procedure Manual provides that specific development must be taken to verify herbicide exposure on a factual basis in locations other than in the Republic of Vietnam or the Korean Demilitarized Zone (DMZ).  See M21-1MR, Part IV.ii.2.C.10.  It does not appear that the required development was undertaken by the RO.  This must be rectified on remand.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake the development required to verify herbicide exposure in Guam.  See M21-1MR, Part IV.ii.2.C.10.  

2.  Schedule the Veteran for a VA audio examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to acoustic trauma during service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If either of the benefits sought on appeal are not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


